FILED
Jul 07, 2020
01:21 PM(CT)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT MEMPHIS
CHRISTOPHER DENNIS, ) Docket No.: 2018-08-1446
Employee, )
)
Vv. ) State File No.: 78312-2018
)
MEMPHIS LIGHT, GAS & WATER, )
Employer. ) Judge Deana Seymour

 

COMPENSATION HEARING ORDER

 

The Court held a Compensation Hearing on June 29, 2020, to determine
Christopher Dennis’s entitlement to benefits from a work-related accident. The issue is
whether Mr. Dennis proved by a preponderance of the evidence that his current condition
arose primarily out of his employment. For the reasons below, the Court holds he did not
and dismisses the case.

History of Claim

Mr. Dennis claimed he injured his wrists and right shoulder in a motor vehicle
accident on September 21, 2018. MLGW provided a panel of physicians, from which he
chose Dr. Robert Riley Jones.

Dr. Jones treated Mr. Dennis’s wrists and shoulder with medication and assigned
restricted duty. He ordered MRIs, which revealed a possible right-wrist ligament tear, a
left wrist ligament tear, subluxation, and incomplete fracture, and a right shoulder
partially torn tendon, tendinosis, and multiple bursa loose bodies.’

' Neither party submitted a C-32 or deposition. See generally Tenn. Code Ann. § 50-6-235(c) (2019).
Instead, the parties stipulated to the medical records and their content as the medical proof in this case.
After reviewing the MRIs with a radiologist, Dr. Jones concluded the results “were
all chronic changes” that “take months to develop.” He noted that they “did not meet the
51% rule.” Dr. Jones diagnosed bilateral wrist strains and right-shoulder contusions from
the accident and released Mr. Dennis on October 12 with no permanent impairment,
restrictions, or anticipated treatment for his work injuries. He suggested Mr. Dennis
consult his personal physician for further care.

Taking that advice, Mr. Dennis went to Dr. Norfleet Thompson, who reviewed the
diagnostic studies and noted “age indeterminate” abnormal findings in both wrists and his
right shoulder. Dr. Thompson concluded, “[T]hese are likely underlying problems
aggravated by his car wreck.” He noted “underlying early arthritis and widening of the
scapholunate region” that “looks chronic.”

Mr. Dennis also pursued unauthorized treatment at Champion Orthopedic and
received diagnoses of ruptured right-wrist ligament, left-wrist fracture, and an
“unspecified” right-rotator cuff tear or rupture. The providers did not address causation
but noted degenerative findings.

During the hearing, Mr. Dennis disagreed with Dr. Jones’s conclusion that the torn
ligaments and fracture in his wrists were pre-existing, chronic changes unrelated to the
accident. He claimed he never sought prior treatment for his wrists or shoulder or
experienced the type of daily pain he currently has. However, he did not introduce any
medical proof on causation. MLGW contended that Mr. Dennis’s current condition is not
primarily related to his September 2018 accident.

Findings of Fact and Conclusions of Law
Standard applied

Mr. Dennis has the burden of proof on all essential elements of his claim. Scott v.
Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18,
2015). At a Compensation Hearing, he must establish those elements by a preponderance
of the evidence. Tenn. Code Ann. § 50-6-239(c)(6) (2019).

Analysis

The determinative issue is whether Mr. Dennis established his accident caused or
aggravated his current condition. To prevail, Mr. Dennis must prove that his condition
“arose primarily out of and in the course and scope of employment” or that he suffered an
aggravation of a pre-existing condition that “arose primarily out of and in the course and

? Dr. Jones misstates the correct legal standard. As explained in the next section, it must be shown to a
reasonable degree of medical certainty that the employment contributed “more than fifty percent” in
causing the need for medical treatment, considering all causes. (Emphasis added.)
scope of employment.” Tenn. Code Ann. § 50-6-102(14)(A). An injury “arises primarily
out of and in the course and scope of employment” only if it has been shown by a
preponderance of the evidence that the employment contributed “more than fifty percent
(50%) in causing the injury” or his need for medical treatment of the pre-existing
condition, “considering all causes.” Tenn. Code Ann. § 50-6-102(14)(B).

Medical evidence is generally required to establish a causal relationship, “[e]xcept
in the most obvious, simple and routine cases.” Berdnik v. Fairfield Glade Cmty. Club,
2017 TN Wrk. Comp. App. Bd. LEXIS 32, at *10-11 (May 18, 2017). The Court finds
this is not an obvious, simple and routine case, and medical evidence is required to
establish a causal relationship.

In this case, MLGW agreed that the accident occurred but disputes whether Mr.
Dennis’s current condition relates to the accident. MLGW relied on Dr. Jones’s
conclusions that Mr. Dennis’s current condition is primarily due to non-work-related
degenerative conditions. As Mr. Dennis’s authorized treating physician, Dr. Jones’s
opinion is presumed correct. See Tenn. Code Ann. § 50-6-102(14)(E).

The Court finds Mr. Dennis sincere in his testtmony. However, the Court cannot
order benefits based on his testimony alone, as it cannot make independent medical
determinations without expert medical proof. Thompson v. Comcast Corp., 2018 TN
Wik. Comp. App. Bd. LEXIS 1, at *31 (Jan. 30, 2018). Although Dr. Thompson
suggested that the “underlying problems” were aggravated by the car wreck, this is not
enough to overcome the presumption due to Dr. Jones’s clear opinion that the injuries
were chronic changes not related to the accident. Thus, the Court finds Mr. Dennis did
not present sufficient medical proof that his current condition arose primarily out of his
work accident.

Therefore, the Court denies Mr. Dennis’s claim for benefits.’

IT IS ORDERED as follows:
1. This case is dismissed.
2. The Court assesses the $150.00 filing fee to MLGW, to be paid to the Court
Clerk within five business days of this order becoming final under Tennessee
Compilation Rules and Regulations 0800-02-21-.06 (August, 2019), for which

execution might issue if necessary.

3. Absent an appeal, this order shall become final thirty days after issuance.

* Even if the Court concluded that Mr. Dennis proved his case, the Court could not award disability
benefits, as he presented no proof of permanent impairment. See Tenn. Code Ann. § 50-6-207(3).
4, MLGW shall file a Statistical Data Form (SD-2) with the Court Clerk
within five business days of the date this order becomes final.

ENTERED July 7, 2020.

 

Judge Deana C. Seymour
Court of Workers’ Compensation Claims

APPENDIX

Technical record:

NAW RS WN

ge

10.
11.

12.
13.
14.
15.

Petition for Benefit Determination

Dispute Certification Notice (June 17, 2019)

Request for Expedited Hearing along with Affidavit of Christopher Dennis
Expedited Hearing Order

Appeals Board’s Opinion Affirming and Remanding Case

Scheduling Order

Employer’s Motion to Continue Compensation Hearing and Revise Scheduling
Order Due to Covid-19

Dispute Certification Notice (March 26, 2020)

Order on Employer’s Motion to Continue Compensation Hearing and Revise
Scheduling Order Due to Covid-19

Order on Scheduling Hearing

Employer’s Notice of Filing Post-Discovery Mediation Dispute Certification
Notice

Employer’s Exhibit List

Employer’s Witness List

Employer’s Medical Records Designation

Employer’s Pre-Compensation Hearing Statement

Exhibits:

SANINYMAE WNP

Wage Statement

Choice of Physicians Form — Concentra
Choice of Physicians Form — Dr. Jones
Medical records of Dr. Jones

Final Medical Report of Dr. Jones

Medical Records of Champion Orthopedics
Medical Records of Campbell Clinic
Imaging Records — MRI Reports
Desoto Imaging Specialists Records

10. Accident Photographs (Collective Exhibit)

11. Employer’s First Report of Work Injury

CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on July 7, 2020.

 

 

 

 

 

 

 

 

 

Name Certified | Via Via Service sent to:

Mail USPS | Email
Christopher Dennis, x x 1182 S. Willett Street
Self-Represented Memphis, TN 38106
Employee
Salwa Adnan Bahhur, xX Salwa(@thehuntfirm.com
Employer’s Attorney

 

 

Penny Shrum, Court Clerk
Court of Workers’ Compensation Claims
WC.CourtClerk@tn.gov

 
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
altemative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifieen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof concerning factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

4. After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifteen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 
 
 

   
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wc.courtclerk@tn.gov | 1-800-332-2667

Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

CZ Expedited Hearing Order filed on CD Motion Order filed on

C1 Compensation Order filed on Oi Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): [o Employerl | Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney’s Email: Phone:

 

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082